ORDER
PER CURIAM.
Defendant was convicted by a jury of armed robbery in the first degree, armed criminal action, and assault in the second degree. He appeals; we affirm. The judgments are based upon findings of facts that are not clearly erroneous and no error of law appears. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only setting forth the reasons for our order affirming the judgment pursuant to Rule 30.25(b).